          19-11608-mew             Doc 310          Filed 08/23/19 Entered 08/23/19 17:23:06                            Main Document
                                                                 Pg 1 of 30



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                                               Chapter 11

HOLLANDER SLEEP PRODUCTS, LLC, et al., 1                                             Case No. 19-11608 (MEW)

                                             Debtors.                                Jointly Administered

                                                                                     Objection Deadline: September 6, 2019


                           SECOND MONTHLY FEE STATEMENT OF
                        ALVAREZ & MARSAL NORTH AMERICA, LLC
            FOR PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
         FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                  FOR THE PERIOD FROM JULY 1, 2019 THROUGH JULY 31, 2019


Name of Applicant:                                                          Alvarez & Marsal North America, LLC

Authorized to Provide Professional                                          Official Committee of Unsecured Creditors
Services to:

Date of Retention:                                                          July 11, 2019, nunc pro tunc to May 30, 2019

Period for which compensation and
reimbursement is sought:                                                    July 1, 2019 through July 31, 2019

Amount of Compensation sought as actual,
reasonable and necessary:                                                   $401,072.50

Amount of Expense Reimbursement sought
as actual, reasonable and necessary:                                        $4,477.95


This is a(n):                                                                   x    Monthly               Interim                   Final Application




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Dream II Holdings, LLC
(7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep
Products Kentucky, LLC (4119); Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location of the
Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
         19-11608-mew          Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06            Main Document
                                                         Pg 2 of 30

Requested Payment Amount:


Fees at 80%                              $ 320,858.00
Expenses at 100%                              4,477.95
Total:                                   $ 325,335.95

                                                        Prior Applications
               Date &
                              Filing                       Requested                   Approved
               Docket                    Requested Fees                Approved Fees               Holdback
                              Period                       Expenses                    Expenses
                No.#
                            May / June
                266                       $424,725.00        $262.32    $339,780.00    $262.32    $84,945.00
                              2019
              TOTALS                      $424,725.00       $262.32     $339,780.00    $262.32    $84,945.00

                                          COMPENSATION BY PROFESSIONAL
                                                                  Billing
         Professional             Position          Group          Rate                 Hours          Fees
         Richard Newman           Managing Director Restructuring  $925                 105.4         $97,495.00
         Mark Greenberg           Managing Director Restructuring  $925                  96.3          89,077.50
         Cliff Hall               Managing Director Retail         $750                  33.0          24,750.00
         Seth Waschitz            Director          Restructuring  $725                  94.8          68,730.00
         Sean Skinner             Associate         Restructuring  $550                  87.0          47,850.00
         Spencer Levy             Associate         Restructuring  $525                 133.2          69,930.00
         Michael Sullivan         Analyst           Restructuring  $400                   8.1           3,240.00
                                                                    Total               557.8        $401,072.50

                                       COMPENSATION BY PROJECT CATEGORY

 Project Category                                                                       Hours             Fees
 Asset Sales                                                                              27.5             $19,717.50
 Business Plan                                                                           314.6             224,432.50
 Case Administration                                                                       4.1               3,285.00
 Cash Budget                                                                              61.1              42,185.00
 Claims / Liabilities Subject to Compromise                                                5.4               2,955.00
 Court Attendance / Participation                                                          5.5               4,177.50
 Employee Matters                                                                          8.8               6,987.50
 Fee Application                                                                          12.3               6,787.50
 Financial & Operational Matters                                                          29.0              23,122.50
 Financial Matters (DIP, Exit, Other)                                                     10.2               7,562.50
 General Correspondence with Debtors & Debtors' Professionals                              8.6               6,247.50
 General Correspondence with UCC & UCC Counsel                                            18.9              15,085.00
 Intercompany Claims                                                                       0.3                 277.50
 Miscellaneous Motions                                                                     2.0               1,512.50
 Plan of Reorganization / Disclosure Statement                                            17.5              12,745.00
 SOFAs & SOALs                                                                             8.7               6,535.00
 Travel                                                                                   22.5              16,877.50
 Valuation                                                                                 0.8                 580.00
                                                                              Total       557.8           $401,072.50
       19-11608-mew       Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06           Main Document
                                                    Pg 3 of 30

                                             EXPENSE SUMMARY

                            Expense Category                         Total
                            Airfare                                          $2,929.12
                            Lodging                                             429.40
                            Meals                                               127.96
                            Miscellaneous                                       109.82
                            Transportation                                      881.65
                                                  Total                      $4,477.95



      Alvarez & Marsal North America, LLC (“A&M”), financial advisor to the Official Committee of Unsecured

Creditors (the "Committee") appointed in the cases of the above-captioned debtor and debtors in possession

(collectively, the "Debtors"), hereby submits its second monthly statement (the "Statement") in accordance with the

Order Granting Debtors’ Motion for Order Pursuant to Bankruptcy Code Sections 105(a) and 331, Bankruptcy Rule

2016, and Local Bankruptcy Rule 2016-1 Establishing Procedures for Interim Compensation and Reimbursement of

Expenses for Retained Professionals, dated July 3, 2019 [Docket No. 179] (the “Interim Compensation Order”),

seeking interim compensation and reimbursement of expenses for the period from July 1, 2019 through July 31,

2019. In support hereof, A&M respectfully represents as follows:


                                               I. BACKGROUND

      1.     On May 19, 2019 (the "Petition Date"), the Debtors each filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors have continued in the management of their businesses and

operation of their properties pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

      2.     In accordance with the provisions of section 1102(b) of the Bankruptcy Code, on May 30, 2019, the

United States Trustee appointed the Committee in the Debtors’ cases.

      3.     On July 11, 2019, this Court entered an order approving the retention of A&M as financial advisor to

the Committee effective May 30, 2019 [Docket No. 209].

      4.     A&M has rendered services on behalf of the Committee for the period from July 1, 2019 through July

31, 2019 (the “Compensation Period”), totaling 557.8 hours of professional time.
       19-11608-mew        Doc 310    Filed 08/23/19 Entered 08/23/19 17:23:06 Main Document
                                                     Pg 4 of 30
      5.     The following exhibits are attached hereto for the Compensation Period: (i) Exhibit “A” is a summary

of time detail by professional; (ii) Exhibit “B” is a summary of time by project category; (iii) Exhibit “C” is the

itemized daily time records by project category; (iv) Exhibit “D” is a summary of expenses by category; and (v)

Exhibit “E” is the itemized expense detail by professional.

      6.     The following paragraphs describe the primary professional services rendered by A&M during the

Compensation Period, organized in accordance with A&M’s internal system of project categories.


     Business Plan (314.6 hours)
     A&M performed an extensive analysis of the Debtors’ business plan and the underlying supporting
     documentation to assess the plan’s viability. A&M conducted numerous due diligence sessions, both in-
     person and telephonically, with key members of management and the Debtors’ advisors. A&M analyzed
     and evaluated the following: (i) construction, mechanics and functionality of the business plan model;
     (ii) key customer relationships and corresponding contractual bids; (iii) industry trends; (iv) turnaround
     initiatives; (v) the management team; (vi) human capital needs of the business at the corporate and
     facility levels; and (vii) historical operating performance relative to the model projections. Additionally,
     A&M sensitized the business plan to present the Committee with a risk assessment of the potential
     EBITDA and cash flow generation of the go-forward business.



     Cash Budget (61.1 hours)
     A&M analyzed multiple iterations of the DIP budget prepared by the Debtors’ advisors. A&M
     participated in diligence sessions with the Debtors’ advisors regarding future cash flows, anticipated
     liquidity requirements, and actual v. budget variance reporting. A&M reported its findings to the
     Committee on numerous occasions.



      7.     The total sum due to A&M for professional services rendered on behalf of the Committee for the

Compensation Period is $401,072.50. A&M submits that the professional services it rendered on behalf of the

Committee during this time were reasonable and necessary.

      8.     A&M also expended costs on behalf of the Committee in the sum of $4,477.95 during the

Compensation Period.

      9.     A&M accordingly seeks allowance of the sum of $320,858.00 in fees and $4,477.95 in expenses, for a

total of $325,335.95.

      10.    The undersigned hereby attests that he has reviewed the requirements of Local Rule 2016-1 and this

Statement conforms to such requirements.
19-11608-mew          Doc 310       Filed 08/23/19 Entered 08/23/19 17:23:06                     Main Document
                                                 Pg 5 of 30

      11. No trustee has been appointed in these chapter 11 cases. Pursuant to the Interim Compensation
Order, notice of the Monthly Statement has been served upon:

 (i) Hollander Sleep Products, LLC, 901 Yamato Road, Ste. 250, Boca Raton, Florida 33431, Attn:
     Marc Prefferle;

 (ii) Counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York City, New York 10022,
      Attn: Joshua A. Sussberg, P.C. and Christopher T. Greco, P.C. and 300 North LaSalle, Chicago, Illinois
      60654, Attn: Joseph M. Graham:

(iii) The United States Trustee for the Southern District of New York, U.S. Federal Office Building, 201 Varick
      Street, Suite 1006, New York, New York 10014, Attn: Shannon A. Scott and Paul K. Schwartzberg;

(iv) Counsel to the administrative agent for the Debtors' prepetition and debtor-inpossession term loan facilities,
     King & Spalding LLP, 1185 6th Ave., New York City, New York 10036, Attn: Austin Jowers and Stephen
     M. Blank;

 (v) Counsel to the administrative agent for the Debtors' prepetition and debtor-inpossession asset-based lending
     credit facility, Goldberg Kohn Ltd., 55 East Monroe Street, Suite 3300, Chicago, IL 60603, Attn: Randall
     Klein; and

(vi) any additional parties requesting notice pursuant to Bankruptcy Rule 2002.

     A&M submits that, in light of the foregoing, no other or further notice need be provided.

      WHEREFORE, A&M hereby requests: (i) interim allowance of compensation for necessary and valuable

professional services rendered to the Debtors in the sum of$401,072.50 and reimbursement of actual and necessary

expenses incurred in the sum of$4,477.95 for the period from July I, 2019 through July 31, 2019; and (ii) payment

in the amount of$325,335.95 representing 80% of total fees billed and 100% of the expenses incurred during the

Compensation Period, as provided under the Interim Compensation Order.


Dated: August 23, 2019                                                Respectfully submitted,
       New York, NY
                                                                      ALVAREZ & MARSAL NORTH
                                                                      AMERICA,
                                                                                 �--�
                                                                      By:���     ------­
                                                                                      -
                                                                      Mark Greenberg
                                                                      600 Madison Avenue, ih Floor
                                                                      New York, NY 10022
                                                                      Telephone: 212.328.8562
                                                                      mgreenberg@alvarezandmarsal.com

                                                                      Financial Advisor to the Official Committee
                                                                      of Unsecured Creditors
         19-11608-mew   Doc 310    Filed 08/23/19 Entered 08/23/19 17:23:06   Main Document
                                                Pg 6 of 30


                                                                                        Exhibit A
                             HOLLANDER SLEEP PRODUCTS, LLC, et al.
                               Summary of Time Detail by Professional
                                 July 1, 2019 through July 31, 2019

Professional            Position             Group           Billing Rate   Hours             Fees
Richard Newman          Managing Director    Restructuring       $925           105.4     $97,495.00
Mark Greenberg          Managing Director    Restructuring       $925            96.3      89,077.50
Cliff Hall              Managing Director    Retail              $750            33.0      24,750.00
Seth Waschitz           Director             Restructuring       $725            94.8      68,730.00
Sean Skinner            Associate            Restructuring       $550            87.0      47,850.00
Spencer Levy            Associate            Restructuring       $525           133.2      69,930.00
Michael Sullivan        Analyst              Restructuring       $400             8.1       3,240.00
                                     Total                                     557.8     $401,072.50
  19-11608-mew        Doc 310     Filed 08/23/19 Entered 08/23/19 17:23:06        Main Document
                                               Pg 7 of 30

                                                                                       Exhibit B

                           HOLLANDER SLEEP PRODUCTS, LLC, et al.
                            Summary of Time Detail by Project Category
                               July 1, 2019 through July 31, 2019

Project Category                                                       Hours             Fees
Asset Sales                                                                27.5          $19,717.50
Business Plan                                                             314.6          224,432.50
Case Administration                                                         4.1            3,285.00
Cash Budget                                                                61.1           42,185.00
Claims / Liabilities Subject to Compromise                                  5.4            2,955.00
Court Attendance / Participation                                            5.5            4,177.50
Employee Matters                                                            8.8            6,987.50
Fee Application                                                            12.3            6,787.50
Financial & Operational Matters                                            29.0           23,122.50
Financial Matters (DIP, Exit, Other)                                       10.2            7,562.50
General Correspondence with Debtors & Debtors' Professionals                8.6            6,247.50
General Correspondence with UCC & UCC Counsel                              18.9           15,085.00
Intercompany Claims                                                         0.3              277.50
Miscellaneous Motions                                                       2.0            1,512.50
Plan of Reorganization / Disclosure Statement                              17.5           12,745.00
SOFAs & SOALs                                                               8.7            6,535.00
Travel                                                                     22.5           16,877.50
Valuation                                                                   0.8              580.00

                                                               Total      557.8         $401,072.50
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                  Main Document
                                                           Pg 8 of 30



                                                                                                                              Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

Professional         Date        Hours     Time Description


Asset Sales
Greenberg, Mark      Jul-1        0.3      Participate on call with Houlihan re: sale process

Levy, Spencer        Jul-1        0.3      Participate on call re: sale process with Houlihan

Greenberg, Mark      Jul-1        0.3      Review Debtors' buyer log

Greenberg, Mark      Jul-3        0.2      Review Houlihan bid letter to prospective buyers

Greenberg, Mark      Jul-8        0.5      Participate on call with Houlihan to discuss sale process update

Levy, Spencer        Jul-8        0.5      Participate on call with Houlihan re: sale process update and bid deadline

Newman, Richard      Jul-8        0.5      Participate on call with Houlihan to discuss sale process

Waschitz, Seth       Jul-8        0.5      Participate on call with Houlihan re: sale process update

Greenberg, Mark     Jul-15        0.4      Correspond with UCC counsel re: buyer indications of interest

Newman, Richard     Jul-15        0.8      Review first indications of interest from potential buyers

Waschitz, Seth      Jul-15        0.9      Review preliminary indication of interests and summarize key points for A&M team

Newman, Richard     Jul-16        0.6      Research potential upside sharing through sale proceeds

Skinner, Sean       Jul-16        0.3      Review preliminary bids

Skinner, Sean       Jul-16        2.7      Prepare general unsecured creditor sale hurdle analysis

Greenberg, Mark     Jul-22        0.4      Participate on call with Houlihan to discuss sale process update

Newman, Richard     Jul-22        0.4      Participate on call with Houlihan re: financial reporting and sale process

Skinner, Sean       Jul-22        0.4      Participate on call re: sale process

Waschitz, Seth      Jul-22        0.4      Participate on call with Houlihan re: sale process update

Greenberg, Mark     Jul-22        0.2      Review Debtors' summary of preliminary bids

Skinner, Sean       Jul-22        0.3      Review sale process update

Waschitz, Seth      Jul-22        0.4      Review summary of preliminary bids presentation received from Houlihan

Greenberg, Mark     Jul-23        0.3      Correspond with UCC counsel re: asset sale process

Newman, Richard     Jul-23        0.4      Review key economics of two additional letters of interest

Greenberg, Mark     Jul-26        0.3      Participate on call with Houlihan re: sale process

Waschitz, Seth      Jul-26        0.3      Participate on call with Houlihan re: sale process update

Greenberg, Mark     Jul-26        0.2      Participate in discussion with UCC counsel re: sale process

Waschitz, Seth      Jul-26        0.2      Participate on call with PSZJ re: sale process update

Waschitz, Seth      Jul-26        0.1      Review updated indication of interest received from counsel
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                 Main Document
                                                           Pg 9 of 30



                                                                                                                                      Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

Professional         Date        Hours     Time Description
Greenberg, Mark     Jul-29        0.3      Participate on call with Houlihan to discuss asset sale process

Levy, Spencer       Jul-29        0.3      Participate on call with Houlihan re: sale process status update

Waschitz, Seth      Jul-29        0.3      Participate on call with Houlihan re: sale process update

Newman, Richard     Jul-29        0.4      Review and comment upon summary of letters of interest received

Waschitz, Seth      Jul-29        0.2      Review updated buyer log in advance of call with Houlihan re: sale process update

Waschitz, Seth      Jul-29        0.2      Prepare summary of sale process update call for UCC counsel

Greenberg, Mark     Jul-30        0.3      Correspond with UCC counsel re: letters of intent for assets

Skinner, Sean       Jul-30        2.7      Review proposed stalking horse APA

Skinner, Sean       Jul-30        0.2      Review stalking horse APA summary

Skinner, Sean       Jul-30        1.1      Review preliminary bids and indications of interest

Skinner, Sean       Jul-30        0.6      Prepare preliminary bid / indications of interest summary

Waschitz, Seth      Jul-30        2.7      Review draft APA and summarize key terms for A&M team

Waschitz, Seth      Jul-30        2.2      Prepare summary of all letters of interest received to date per PSZJ request

Greenberg, Mark     Jul-31        0.9      Review and summarize indications of interest for UCC

Skinner, Sean       Jul-31        0.4      Review proposed stalking horse APA

Skinner, Sean       Jul-31        0.1      Review and edit preliminary bid / indications of interest summary

Waschitz, Seth      Jul-31        0.4      Correspond with A&M team re: comments to letters of interest summary

Waschitz, Seth      Jul-31        1.1      Update summary of all letters of interest received to date per A&M request

Subtotal                         27.5




Business Plan
Newman, Richard      Jul-2        0.7      Review materials and other costs variances in advance of business plan diligence meeting

Newman, Richard      Jul-3        0.8      Outline COGS and material cost review for business plan diligence meeting

Newman, Richard      Jul-3        0.9      Outline review of receipts for business plan diligence meeting

Greenberg, Mark      Jul-8        0.3      Correspond with UCC member and UCC counsel re: business plan

Greenberg, Mark      Jul-9        0.3      Correspond with Debtors re: business plan

Greenberg, Mark      Jul-9        1.1      Supervise preliminary business plan review

Hall, Clifford       Jul-9        2.5      Analyze business plan sales forecast & customer projections

Newman, Richard      Jul-9        1.3      Outline historical financial analysis for business plan review

Newman, Richard      Jul-9        1.8      Review customer sale data and G&A tabs in the business plan model
                    19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                  Main Document
                                                             Pg 10 of 30



                                                                                                                                        Exhibit C
                                           HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                Time Detail by Project Category
                                               July 1, 2019 through July 31, 2019

Professional           Date        Hours     Time Description
Waschitz, Seth         Jul-9        1.9      Perform initial review of business plan model and develop preliminary question list

Greenberg, Mark       Jul-10        0.6      Call with Debtors to discuss business plan

Levy, Spencer         Jul-10        2.5      Review business plan sales projections by customers and prepare follow up requests

Levy, Spencer         Jul-10        0.8      Review business plan COGS and plant consolidation assumptions and prepare follow requests

Levy, Spencer         Jul-10        1.1      Review business plan G&A assumptions and prepare follow up discussion requests

Newman, Richard       Jul-10        2.5      Finalize preliminary review of business plan re: plant closure and initiatives

Skinner, Sean         Jul-10        1.7      Analyze go-forward business plan

Waschitz, Seth        Jul-10        0.5      Continue review of business plan model and development of preliminary question list

Waschitz, Seth        Jul-10        0.6      Review A&M team member model notes and provide comments

Greenberg, Mark       Jul-11        1.2      Analyze business plan and develop corresponding UCC presentation

Levy, Spencer         Jul-11        2.2      Review business plan balance sheet and cash flow statement and prepare follow up requests

Newman, Richard       Jul-11        0.5      Outline slides for preliminary business plan review for UCC presentation

Newman, Richard       Jul-11        0.5      Review and edit business plan questions

Skinner, Sean         Jul-11        2.2      Analyze go-forward business plan and outline preliminary summary for UCC presentation

Skinner, Sean         Jul-11        2.9      Prepare business plan summary for UCC presentation

Sullivan, Michael     Jul-11        0.3      Review Debtors' go-forward business plan

Waschitz, Seth        Jul-11        1.7      Update business plan model notes per discussion with A&M team member

Waschitz, Seth        Jul-11        0.2      Review A&M industry expert comments on business plan and incorporate into notes

Greenberg, Mark       Jul-12        0.4      Correspond with Debtors' advisors re: business plan

Greenberg, Mark       Jul-12        2.4      Analyze business plan and identify potential risks and opportunities

Newman, Richard       Jul-12        0.3      Prepare for business plan diligence meeting and delegate questions for management

Newman, Richard       Jul-12        0.9      Review financial projections tied to disclosure statement and compare to business plan from Debtors

Skinner, Sean         Jul-12        0.4      Analyze business plan materials supporting assumptions provided by the Debtors' advisors

Skinner, Sean         Jul-12        1.1      Revise preliminary business plan summary per feedback from A&M team members

Greenberg, Mark       Jul-13        2.2      Review and edit draft preliminary business plan overview report for UCC

Levy, Spencer         Jul-13        1.2      Prepare for business plan review with management and Debtors’ advisors

Newman, Richard       Jul-13        0.7      Review and edit draft preliminary business plan UCC presentation

Skinner, Sean         Jul-13        0.6      Revise preliminary business plan summary for feedback from A&M team member

Newman, Richard       Jul-14        0.7      Participate in discussion re: preliminary business plan assessment with A&M team
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                Main Document
                                                           Pg 11 of 30



                                                                                                                                       Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

Professional         Date        Hours     Time Description
Skinner, Sean       Jul-14        0.7      Participate in internal discussion re: preliminary business plan summary

Waschitz, Seth      Jul-14        0.7      Participate in internal discussion re: preliminary business plan observations presentation for UCC

Newman, Richard     Jul-14        0.7      Research changes in non-gross profit line items in the business plan

Skinner, Sean       Jul-12        2.9      Continue to prepare preliminary business plan summary report

Waschitz, Seth      Jul-14        0.6      Review preliminary business plan observation presentation for UCC

Waschitz, Seth      Jul-14        0.4      Review updated preliminary business plan observations presentation and provide comments to A&M team

Greenberg, Mark     Jul-15        2.9      Analyze business plan and prepare questions for Debtors' advisors

Greenberg, Mark     Jul-15        0.9      Review and edit draft preliminary business plan overview report for UCC

Hall, Clifford      Jul-15        3.0      Analyze business plan customer projections

Levy, Spencer       Jul-15        2.4      Prepare for business plan diligence meeting with the Debtors’ advisors

Newman, Richard     Jul-15        0.4      Review and revise preliminary business plan summary

Newman, Richard     Jul-15        1.4      Research plant cost savings for business plan review

Newman, Richard     Jul-15        2.1      Review cost sections of business plan in preparation of business plan diligence meeting with management

Newman, Richard     Jul-15        0.9      Review and compare historical financials and trends to current business plan

Newman, Richard     Jul-15        0.6      Outline key agenda items for company business plan diligence meeting

Skinner, Sean       Jul-15        0.7      Review and edit preliminary business plan summary for UCC presentation

Greenberg, Mark     Jul-16        2.4      Participate in morning business plan diligence meeting with Debtors

Hall, Clifford      Jul-16        2.4      Participate in morning meeting with Debtors' advisors and management team re: business plan diligence

Levy, Spencer       Jul-16        2.4      Participate in morning meeting with the Debtors’ advisors to conduct business plan diligence

Newman, Richard     Jul-16        2.4      Participate in morning meeting with Debtors' advisors and management re: business plan diligence

Hall, Clifford      Jul-16        2.6      Participate in afternoon meeting with Debtors' advisors and management team re: business plan diligence

Levy, Spencer       Jul-16        2.6      Participate in afternoon meeting with the Debtors’ advisors to conduct business plan diligence

Newman, Richard     Jul-16        2.6      Participate in afternoon meeting with Debtors' advisors and management re: business plan diligence

Newman, Richard     Jul-16        0.4      Debrief with A&M team re: business plan findings

Waschitz, Seth      Jul-16        0.4      Participate on call with A&M team re: business plan meeting debrief and workplan

Greenberg, Mark     Jul-16        2.1      Analyze business plan and prepare questions for Debtors' advisors

Greenberg, Mark     Jul-17        0.3      Supervise execution of business plan analysis

Hall, Clifford      Jul-17        2.6      Analyze business plan by operational initiative

Levy, Spencer       Jul-17        2.2      Prepare summary of findings at business plan meeting
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                  Main Document
                                                           Pg 12 of 30



                                                                                                                                       Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

Professional         Date        Hours     Time Description
Levy, Spencer       Jul-17        2.6      Analyze additional support to business plan provided by the Debtors’ advisors

Levy, Spencer       Jul-17        1.6      Prepare follow up requests re: business plan for Debtors’ advisors

Levy, Spencer       Jul-17        1.1      Research material commodity prices as part of business plan assumption analysis

Newman, Richard     Jul-17        0.9      Review initiative support files for initiative 1 from the Debtors’ advisors

Newman, Richard     Jul-17        0.6      Summarize report for UCC that communicates changes in commodity prices

Newman, Richard     Jul-17        1.3      Prepare summary business plan review memo for UCC

Newman, Richard     Jul-18        0.4      Discuss diligence required for further business plan review with A&M team member

Waschitz, Seth      Jul-17        0.5      Review business plan support files from the Debtors’ advisors

Waschitz, Seth      Jul-17        0.2      Review A&M initial business plan observations for UCC report

Waschitz, Seth      Jul-17        0.7      Review business plan pricing assumptions data

Greenberg, Mark     Jul-18        0.2      Prepare business plan information request list

Hall, Clifford      Jul-18        2.4      Analyze business plan by sales and customer initiative

Levy, Spencer       Jul-18        0.4      Participate in internal discussion re: business plan and work plans

Levy, Spencer       Jul-18        0.3      Create outline for Committee business plan assessment presentation

Newman, Richard     Jul-18        0.7      Prepare summary outline for presentation of forecasted sales to Committee

Newman, Richard     Jul-18        0.4      Compare purchased tons in business plan and provide feedback to A&M team

Newman, Richard     Jul-18        0.9      Outline revenue and initiative 1 slides for UCC business plan assessment presentation

Newman, Richard     Jul-18        1.2      Develop summary sensitivity analysis to analyze risk and opportunities in business plan

Waschitz, Seth      Jul-18        0.4      Analyze business plan initiative 3 savings support file and prepare questions for Debtors’ advisors

Greenberg, Mark     Jul-19        0.5      Supervise execution of business plan analysis

Hall, Clifford      Jul-19        1.9      Analyze initiative 1 savings and forecasts

Levy, Spencer       Jul-19        2.9      Prepare outline for UCC business plan assessment presentation

Levy, Spencer       Jul-19        0.4      Correspond with A&M team member re: business plan presentation outline

Newman, Richard     Jul-19        1.3      Coordinate business plan review of customers and cost savings

Waschitz, Seth      Jul-22        0.5      Review Debtors’ advisors summary of business plan assessment

Hall, Clifford      Jul-23        0.7      Analyze business plan by operational initiative

Newman, Richard     Jul-23        1.4      Continue to outline business plan sensitivity analysis

Greenberg, Mark     Jul-24        0.4      Correspond with UCC counsel re: business plan analysis

Levy, Spencer       Jul-24        2.5      Review business plan materials and prepare presentation for UCC
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                Main Document
                                                           Pg 13 of 30



                                                                                                                                      Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

Professional         Date        Hours     Time Description
Levy, Spencer       Jul-24        2.6      Prepare business plan assessment for UCC

Levy, Spencer       Jul-24        2.9      Create business plan sensitivity analysis model

Newman, Richard     Jul-24        1.5      Identify potential cost cutting initiatives for overhead and SG&A

Skinner, Sean       Jul-24        2.8      Develop business plan report for UCC

Waschitz, Seth      Jul-24        0.3      Discuss business plan follow-up diligence requests with A&M team member

Waschitz, Seth      Jul-24        0.3      Review and provide comments on business plan observation outline

Greenberg, Mark     Jul-25        0.5      Analyze plant consolidation initiatives

Hall, Clifford      Jul-25        1.2      Analyze business plan by sales and customer initiatives

Hall, Clifford      Jul-25        1.1      Analyze business plan by operational initiative

Levy, Spencer       Jul-25        2.7      Update business plan sensitivity analysis model

Levy, Spencer       Jul-25        2.7      Review documentation provided by the Debtors’ advisors re: business plan assumptions

Newman, Richard     Jul-25        2.1      Review four business plan files sent by Debtors and prepare diligence list and questions for review

Greenberg, Mark     Jul-26        0.7      Develop revised business plan information request list

Levy, Spencer       Jul-26        2.5      Review documentation provided by the Debtors’ advisors supporting the business plan assumptions

Levy, Spencer       Jul-26        0.8      Prepare follow up questions re: the business plan assumptions

Waschitz, Seth      Jul-26        0.2      Review business plan diligence request commentary and additional requests

Levy, Spencer       Jul-27        0.4      Correspond re: analysis of business plan with A&M team

Skinner, Sean       Jul-28        2.1      Engage in internal discussion re: business plan analysis

Waschitz, Seth      Jul-28        2.1      Analyze draft business plan assessment report with A&M team member and determine workplan

Greenberg, Mark     Jul-28        2.7      Supervise execution of business plan analysis

Skinner, Sean       Jul-28        2.4      Review and edit business plan analysis re: key drivers

Skinner, Sean       Jul-28        2.5      Supervise development of business plan summary report for UCC

Skinner, Sean       Jul-28        0.4      Correspond with A&M team re: business plan analysis

Waschitz, Seth      Jul-28        0.2      Review and provide comments on additional business plan follow up questions

Waschitz, Seth      Jul-28        0.4      Correspond with A&M team re: business plan sensitivity analysis

Waschitz, Seth      Jul-28        1.1      Analyze business plan sensitivity analysis

Waschitz, Seth      Jul-28        1.4      Research forward curves for FX rates and commodity prices for business plan assessment

Waschitz, Seth      Jul-28        2.9      Review and provide comments to draft business plan summary presentation

Waschitz, Seth      Jul-28        3.0      Edit business plan assessment per A&M team comments
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                   Main Document
                                                           Pg 14 of 30



                                                                                                                                     Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

Professional         Date        Hours     Time Description
Waschitz, Seth      Jul-29        0.6      Participate in internal discussion re: business plan model walk through with A&M team member

Greenberg, Mark     Jul-29        2.9      Analyze projected customer sales data and assumptions

Greenberg, Mark     Jul-29        2.8      Analyze projected cost savings initiatives

Greenberg, Mark     Jul-29        2.7      Prepare summary of key business plan risks

Greenberg, Mark     Jul-29        0.5      Call with UCC member re: business plan review

Levy, Spencer       Jul-29        2.7      Review documentation provided by the Debtors’ advisors supporting the business plan assumptions

Levy, Spencer       Jul-29        2.9      Prepare presentation materials re: facility closures for Georgia and Munfordville

Levy, Spencer       Jul-29        2.3      Prepare presentation materials re: initiative 1 for the UCC

Levy, Spencer       Jul-29        1.9      Prepare presentation materials re: summary of business plan initiatives

Newman, Richard     Jul-29        0.4      Review outstanding business plan requests to prepare for call with Debtors’ advisors

Newman, Richard     Jul-29        0.6      Prepare for business plan call with Debtors’ advisors

Newman, Richard     Jul-29        1.1      Coordinate analyses for business plan assessment

Newman, Richard     Jul-29        2.9      Review and provide comments to draft of detailed business plan assessment for UCC

Newman, Richard     Jul-29        0.4      Analyze business plan diligence provided by Debtors’ advisors

Newman, Richard     Jul-29        1.0      Develop presentation outline to discuss business plan and alternatives with UCC

Skinner, Sean       Jul-29        2.7      Prepare EBITDA sensitivity analysis

Skinner, Sean       Jul-29        1.8      Prepare cash sensitivity analysis

Skinner, Sean       Jul-29        2.8      Analyze post-petition capital structure, leverage, and interest coverage

Skinner, Sean       Jul-29        1.1      Review and edit business plan analysis re: key drivers

Skinner, Sean       Jul-29        0.8      Supervise development of business plan summary

Skinner, Sean       Jul-29        2.8      Review Debtors' business plan cost projections

Skinner, Sean       Jul-29        0.3      Review business plan model discussion notes

Skinner, Sean       Jul-29        3.0      Prepare risk-adjusted financial model and projections

Waschitz, Seth      Jul-29        0.6      Discuss business plan sensitivities with A&M team

Waschitz, Seth      Jul-29        0.3      Analyze forecast sensitivity analysis

Waschitz, Seth      Jul-29        2.9      Analyze key drivers and assumptions in business plan model and tie to business plan review presentation

Waschitz, Seth      Jul-29        1.8      Review and edit draft business plan assessment

Waschitz, Seth      Jul-29        0.5      Review draft business plan assessment and discuss workplan with A&M team member

Waschitz, Seth      Jul-29        0.4      Oversee research of commodity pricing and provide comments on presentation materials
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                   Main Document
                                                           Pg 15 of 30



                                                                                                                                     Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

Professional         Date        Hours     Time Description
Levy, Spencer       Jul-30        1.0      Participate in discussion re: business plan assessment with A&M team members

Newman, Richard     Jul-30        1.0      Participate in internal discussion business plan model and sensitivities with A&M team

Skinner, Sean       Jul-30        1.0      Engage in internal discussion re: business plan sensitivity analysis

Greenberg, Mark     Jul-30        2.5      Analyze projected customer sales data and assumptions

Greenberg, Mark     Jul-30        2.6      Analyze projected initiative 2 through 4 savings

Greenberg, Mark     Jul-30        3.0      Analyze projected initiative 1 savings

Greenberg, Mark     Jul-30        2.9      Analyze liquidity impact of projected working capital changes

Greenberg, Mark     Jul-30        0.9      Supervise development of business plan report for UCC

Levy, Spencer       Jul-30        2.0      Prepare presentation materials re: initiative 1 for the UCC

Levy, Spencer       Jul-30        2.5      Prepare presentation materials re: initiative 2 and initiative 3 for the UCC

Levy, Spencer       Jul-30        2.6      Prepare presentation materials re: summary of initiative 2 and initiative 4 for the UCC

Levy, Spencer       Jul-30        0.4      Correspond with Debtors re: additional business plan requests

Levy, Spencer       Jul-30        3.0      Prepare presentation materials re: summary of customer sales for the UCC

Levy, Spencer       Jul-30        0.8      Internal discussion with A&M team member re: status of business plan assessment

Levy, Spencer       Jul-30        0.4      Prepare presentation materials re: sensitivity analysis for the UCC

Newman, Richard     Jul-30        0.6      Review and comment upon sales margin and analysis slide for non-branded sales

Newman, Richard     Jul-30        1.1      Outline changes required for sales slide and decrease in margin

Newman, Richard     Jul-30        0.4      Examine correct roll-forward of the capital structure

Newman, Richard     Jul-30        0.4      Determine correct change to cash flow sweep and debt covenants

Newman, Richard     Jul-30        0.3      Draft and revise slide for cost cutting changes to business plan

Newman, Richard     Jul-30        0.7      Revise business plan initiatives summary slide in business plan assessment

Newman, Richard     Jul-30        1.3      Develop risks and opportunities for executive summary

Newman, Richard     Jul-30        1.1      Review sensitivity financial model for changes in projected liquidity

Newman, Richard     Jul-30        1.3      Draft business plan assessment executive summary

Newman, Richard     Jul-30        2.4      Analyze and verify initiative 1 fixed cost savings

Newman, Richard     Jul-30        0.4      Revise A&M adjusted EBITDA and cash forecast in business plan assessment for UCC

Skinner, Sean       Jul-30        2.2      Prepare risk-adjusted financial model and projections

Skinner, Sean       Jul-30        2.9      Review and edit business plan sensitivity analyses

Skinner, Sean       Jul-30        2.8      Supervise development of business plan summary
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                 Main Document
                                                           Pg 16 of 30



                                                                                                                                       Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

Professional         Date        Hours     Time Description
Skinner, Sean       Jul-30        2.1      Review and edit business plan summary

Waschitz, Seth      Jul-30        2.9      Perform audit of all figures in draft business plan assessment and provide comments to A&M team

Waschitz, Seth      Jul-30        1.9      Analyze projected working capital calculations

Waschitz, Seth      Jul-30        0.9      Analyze on time shipping data with A&M team and prepare analysis for business plan assessment

Greenberg, Mark     Jul-31        0.9      Develop business plan summary report for UCC

Greenberg, Mark     Jul-31        2.8      Analyze EBITDA impact of key business plan risks and opportunities

Greenberg, Mark     Jul-31        0.3      Call with Debtors' advisors to discuss business plan questions

Levy, Spencer       Jul-31        0.4      Prepare for due diligence call with the Debtors’ advisors re: business plan requests

Levy, Spencer       Jul-31        2.5      Continue to prepare presentation materials re: business plan sensitivity analysis for the UCC

Levy, Spencer       Jul-31        2.9      Update business plan model for sensitivity analysis

Levy, Spencer       Jul-31        2.3      Analyze revised business plan sensitivity models’ key drivers and assumptions

Levy, Spencer       Jul-31        2.7      Update executive summary of business plan assessment for UCC

Newman, Richard     Jul-31        0.3      Investigate variances in initiative 1 savings

Newman, Richard     Jul-31        0.8      Prepare notes for UCC re: cost savings initiatives

Newman, Richard     Jul-31        0.4      Review and comment upon changes to business plan executive summary

Newman, Richard     Jul-31        0.3      Update sensitivity analysis for projected EBITDA and cash

Newman, Richard     Jul-31        0.2      Review business plan assessment re: risk and opportunities slide

Newman, Richard     Jul-31        0.3      Summarize branded v. non-branded financial projections

Newman, Richard     Jul-31        1.5      Prepare revised initiative 3 summary for inclusion in UCC business plan assessment

Newman, Richard     Jul-31        1.4      Analyze business plan initiative 4

Newman, Richard     Jul-31        0.7      Research gap between EBITDA and cash in A&M business plan sensitivity analysis

Newman, Richard     Jul-31        0.4      Review decline in customer deliveries and prepare chart for business plan assessment

Newman, Richard     Jul-31        0.5      Revise executive summary of the business plan assessment

Newman, Richard     Jul-31        0.7      Finalize review of initiative 3 for business plan assessment presentation for UCC

Newman, Richard     Jul-31        2.1      Develop methodology to roll working capital through 2022 with changes to revenues and costs

Newman, Richard     Jul-31        0.4      Review working capital and EBITDA business plan assessment slides

Newman, Richard     Jul-31        0.5      Summarize initiative 1 section of business plan assessment for UCC

Newman, Richard     Jul-31        0.6      Review IT cost decommissioning projections

Skinner, Sean       Jul-31        1.7      Prepare risk-adjusted summary financial projections for revenue
                      19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                 Main Document
                                                               Pg 17 of 30



                                                                                                                                          Exhibit C
                                             HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                  Time Detail by Project Category
                                                 July 1, 2019 through July 31, 2019

Professional             Date        Hours     Time Description
Skinner, Sean           Jul-31        2.8      Review and edit business plan sensitivity analyses

Skinner, Sean           Jul-31        3.0      Review and edit risk-adjusted financial model projections

Skinner, Sean           Jul-31        1.9      Supervise development of business plan summary

Skinner, Sean           Jul-31        0.8      Analyze projections re: branded vs non-branded sales

Skinner, Sean           Jul-31        2.3      Prepare risk-adjusted summary financial projections for operating costs

Waschitz, Seth          Jul-31        2.9      Review updated business plan assessment for A&M team changes

Waschitz, Seth          Jul-31        1.5      Analyze business plan sensitivity model and determine updated outputs for business plan report

Waschitz, Seth          Jul-31        1.6      Perform audit on business plan sensitivity model

Waschitz, Seth          Jul-31        0.2      Analyze margin reconciliation comparison and discuss with A&M team

Waschitz, Seth          Jul-31        2.3      Edit business plan assessment per A&M team comments and circulate updated draft

Waschitz, Seth          Jul-31        0.9      Analyze business plan model sensitivity analysis with A&M team

Subtotal                             314.6




Case Administration
Greenberg, Mark          Jul-1        0.8      Update A&M work plan

Hall, Clifford           Jul-1        0.2      Update A&M work plan

Sullivan, Michael        Jul-1        0.6      Prepare A&M workplan

Newman, Richard          Jul-7        0.4      Outline key workstreams for A&M team

Greenberg, Mark          Jul-8        0.5      Update A&M work plan

Hall, Clifford          Jul-19        0.4      Update A&M work plan

Greenberg, Mark         Jul-31        0.7      Update A&M work plan

Hall, Clifford          Jul-31        0.5      Update A&M work plan

Subtotal                              4.1




Cash Budget
Levy, Spencer            Jul-1        0.7      Participate on call with A&M team member re: revised DIP model projections and assumptions

Waschitz, Seth           Jul-1        0.7      Participate on call with A&M team member re: DIP hearing and cash budget workplan

Greenberg, Mark          Jul-1        0.7      Analyze DIP budget

Levy, Spencer            Jul-1        2.9      Prepare and update variance report for revised DIP budget

Levy, Spencer            Jul-1        1.8      Analyze variance between filed DIP budget and multiple iterations of revised DIP budgets
                    19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                 Main Document
                                                             Pg 18 of 30



                                                                                                                                      Exhibit C
                                           HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                Time Detail by Project Category
                                               July 1, 2019 through July 31, 2019

Professional           Date        Hours     Time Description
Levy, Spencer          Jul-1        0.2      Participate in internal discussion re: review of revised DIP budget variance

Newman, Richard        Jul-1        0.3      Compare and comment on latest versions of cash budget

Sullivan, Michael      Jul-1        0.4      Prepare weekly professional fee estimate

Waschitz, Seth         Jul-1        1.8      Review updated DIP budget and prepare questions in advance of call with Debtors’ advisors

Waschitz, Seth         Jul-1        0.2      Discuss updated DIP budget workplan with A&M team members

Levy, Spencer          Jul-2        1.9      Participate in discussion with A&M team member re: revised DIP budget projections

Waschitz, Seth         Jul-2        1.9      Analyze updated DIP budget and sales forecast with A&M team member

Greenberg, Mark        Jul-2        0.6      Analyze DIP budget

Levy, Spencer          Jul-2        1.9      Review revised DIP model and prepare for discussion re: revised DIP model projections and assumptions

Levy, Spencer          Jul-2        0.7      Prepare follow-up requests re: revised DIP model for discussion with Debtors’ advisors

Newman, Richard        Jul-2        1.3      Review accounts receivable accuracy in the DIP budget

Newman, Richard        Jul-2        1.0      Review risks and opportunities related to budgeted accounts receivable and sales

Newman, Richard        Jul-2        0.5      Research accrued v. paid forecasted professional fees

Newman, Richard        Jul-2        0.8      Examine accuracy of material and accounts payable forecasting

Newman, Richard        Jul-2        1.2      Examine changes in borrowing base forecast from first DIP budget to second DIP budget

Newman, Richard        Jul-2        0.2      Review and edit revised DIP budget questions to Debtors’ advisors

Waschitz, Seth         Jul-2        0.9      Walk through DIP budget issues list with A&M team and discuss report for UCC

Waschitz, Seth         Jul-2        0.9      Analyze updated DIP budget disbursement backup tabs and prepare questions for Debtors’ advisors

Waschitz, Seth         Jul-2        0.5      Analyze updated DIP budget borrowing base calculations

Waschitz, Seth         Jul-2        0.9      Prepare questions re: updated DIP budget in advance of call with Debtors’ advisors

Greenberg, Mark        Jul-3        0.2      Review cash balances as of the filing date

Waschitz, Seth         Jul-3        0.5      Discuss key findings of updated DIP budget review with A&M team

Levy, Spencer          Jul-5        1.0      Prepare bi-weekly cash budget variance reports

Newman, Richard        Jul-5        0.8      Review inventory on-hand schedule and reconcile with cash flow purchases

Waschitz, Seth         Jul-5        0.5      Analyze weekly cash flow reporting results

Levy, Spencer          Jul-7        1.7      Summarize multiple iterations of DIP budgets received from the Debtors’ advisors

Levy, Spencer          Jul-7        1.8      Update bi-weekly variance report summary for revised budgets and actual cash flows

Levy, Spencer          Jul-7        1.2      Summarize material cash forecasting changes and follow up items for discussion with Debtors’ advisors

Newman, Richard        Jul-7        1.3      Analyze cash flow model and prepare risk analysis for A&M team
                    19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                 Main Document
                                                             Pg 19 of 30



                                                                                                                                            Exhibit C
                                           HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                Time Detail by Project Category
                                               July 1, 2019 through July 31, 2019

Professional           Date        Hours     Time Description
Waschitz, Seth         Jul-7        0.2      Review bi-weekly DIP variance report from A&M team member and discuss key points

Greenberg, Mark        Jul-8        1.0      Participate on call with Debtors' advisors to discuss cash forecast and business plan status

Levy, Spencer          Jul-8        1.0      Participate on call with Debtors’ advisors re: financial projections and reporting

Newman, Richard        Jul-8        1.0      Participate on call with Debtors’ advisors to discuss DIP budget and financial reporting

Waschitz, Seth         Jul-8        1.0      Participate on call with Debtors’ advisors re: updated DIP budget and financial reporting

Greenberg, Mark        Jul-8        0.4      Analyze latest cash flow forecast

Levy, Spencer          Jul-8        2.7      Review assumptions and support for revised budget provided by Debtors’ advisors

Newman, Richard        Jul-8        0.7      Review and compare cash flow performance from revised DIP model and first DIP budget

Waschitz, Seth         Jul-8        1.2      Review updated DIP budget and update question list in advance of call with Debtors’ advisors

Waschitz, Seth         Jul-8        0.6      Analyze updated DIP budget with A&M team member and prepare questions for call with Debtors’
                                             advisors
Waschitz, Seth         Jul-8        0.6      Analyze C2FO program in updated DIP budget with A&M team

Greenberg, Mark        Jul-9        0.6      Analyze actual and budgeted professional fees

Sullivan, Michael      Jul-9        0.4      Prepare weekly professional fee estimate

Greenberg, Mark       Jul-10        0.5      Call with UCC counsel to discuss DIP budget

Newman, Richard       Jul-10        0.4      Review budget data and answer UCC counsel's question re: 503(b)(9) reserve

Greenberg, Mark       Jul-11        0.6      Correspond with UCC counsel re: estimated professional fees

Levy, Spencer         Jul-12        2.9      Review budget to actual performance and summarize variances

Greenberg, Mark       Jul-13        0.4      Discussion with UCC counsel re: professional fee budget

Sullivan, Michael     Jul-16        0.4      Prepare weekly professional fee estimate

Greenberg, Mark       Jul-17        1.2      Review revised final DIP budget

Levy, Spencer         Jul-17        1.6      Prepare DIP budget variance summary

Newman, Richard       Jul-17        0.4      Review revised DIP budget and respond to professional fee questions from counsel

Waschitz, Seth        Jul-17        0.2      Review and comment on budget variance report

Newman, Richard       Jul-18        0.5      Review and note changes in forecast v. actual cash budget

Levy, Spencer         Jul-19        2.9      Review and prepare summary of bi-weekly cash variance reporting

Newman, Richard       Jul-19        0.4      Review cash flow support file sent by Debtors’ advisors

Newman, Richard       Jul-19        0.4      Request, review and send recommendation re: the approval of the DIP budget

Waschitz, Seth        Jul-19        0.4      Review and prepare notes on updated DIP budget report in advance of call with Debtors’ advisors

Waschitz, Seth        Jul-22        0.4      Review weekly and cumulative DIP budget variance report and provide comments
                       19-11608-mew          Doc 310     Filed 08/23/19 Entered 08/23/19 17:23:06                 Main Document
                                                                      Pg 20 of 30



                                                                                                                                               Exhibit C
                                                    HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                         Time Detail by Project Category
                                                        July 1, 2019 through July 31, 2019

Professional                Date         Hours        Time Description
Sullivan, Michael         Jul-26             0.5      Prepare weekly professional fee estimate

Newman, Richard           Jul-29             0.8      Summarize liquidity sensitivity analysis for UCC

Greenberg, Mark           Jul-30             0.2      Analyze professional fee estimates

Newman, Richard           Jul-31             0.7      Review revised DIP budget and analyze impact to business plan budget

Subtotal                                     61.1




Claims / Liabilities Subject to Compromise
Levy, Spencer             Jul-12             0.6      Review critical vendors update from the Debtors' advisors

Skinner, Sean             Jul-28             2.7      Analyze and review claims register

Skinner, Sean             Jul-30             1.8      Continue review of claims register

Skinner, Sean             Jul-31             0.3      Supervise development of claims summary

Subtotal                                     5.4




Court Attendance / Participation
Greenberg, Mark            Jul-1             1.3      Participate in second interim DIP hearing

Waschitz, Seth             Jul-1             3.0      Participate in final ABL DIP hearing

Waschitz, Seth            Jul-17             0.4      Participate in final DIP hearing

Skinner, Sean             Jul-24             0.4      Participate in hearing re: disclosure statement

Waschitz, Seth            Jul-24             0.4      Participate in disclosure statement hearing

Subtotal                                     5.5




Employee Matters
Greenberg, Mark            Jul-1             0.5      Analyze KERP details

Newman, Richard            Jul-2             0.5      Participate on call with PSZJ re: KEIP / KERP

Waschitz, Seth             Jul-2             0.5      Lead call with PSZJ re: KERP motion

Newman, Richard            Jul-2             0.3      Review draft KERP motion from Debtors' counsel

Waschitz, Seth             Jul-2             0.6      Review draft KERP motion in advance of call with PSZJ

Waschitz, Seth             Jul-3             0.3      Correspond with PSZJ re: KERP report for Committee

Greenberg, Mark            Jul-8             0.3      Review KERP motion

Greenberg, Mark            Jul-8             1.1      Supervise development of KERP summary report for UCC

Newman, Richard            Jul-8             0.6      Tie revised KERP figures to previous plant closure and KERP files for UCC presentation
                      19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                Main Document
                                                               Pg 21 of 30



                                                                                                                                        Exhibit C
                                             HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                  Time Detail by Project Category
                                                 July 1, 2019 through July 31, 2019

Professional              Date       Hours     Time Description
Waschitz, Seth            Jul-8       0.4      Review KERP and Georgia plant closure motion

Waschitz, Seth            Jul-8       2.6      Review and update KERP UCC report to reflect updated KERP motion

Waschitz, Seth            Jul-8       0.4      Correspond with Debtors re: updated KERP filing

Skinner, Sean             Jul-9       0.3      Review KERP and plant shutdown agreement summary

Waschitz, Seth           Jul-30       0.4      Review updated KERP participant list from Debtors’ advisors and compare against prior list

Subtotal                              8.8




Fee Application
Levy, Spencer            Jul-11       2.8      Prepare fee application

Levy, Spencer            Jul-18       2.3      Prepare fee application

Levy, Spencer            Jul-19       1.1      Prepare fee application

Levy, Spencer            Jul-22       1.0      Prepare fee application

Skinner, Sean            Jul-22       0.4      Review first monthly fee application

Levy, Spencer            Jul-23       2.7      Prepare fee application

Greenberg, Mark          Jul-24       0.8      Review first monthly fee application

Levy, Spencer            Jul-28       0.9      Revise fee application per comments from UCC counsel

Levy, Spencer            Jul-30       0.3      Correspond re: fee application with UCC counsel

Subtotal                             12.3




Financial & Operational Matters
Hall, Clifford            Jul-1       0.4      Review updates to customer forecast in preparation for call with Debtors' advisors

Levy, Spencer             Jul-1       0.3      Review customer documentation provided by Debtors' advisors

Newman, Richard           Jul-1       0.8      Research re: PCF financial results

Newman, Richard           Jul-1       0.9      Establish historical baseline EBITDA between HSP and PCF

Newman, Richard           Jul-1       0.5      Research supply chain issues related to larger customers

Newman, Richard           Jul-2       0.3      Review cushion business historical financials

Newman, Richard           Jul-2       0.9      Review financial documents produced by the Debtors’ advisors

Greenberg, Mark           Jul-3       0.4      Review customer schedules and correspond with Debtors re: contents

Greenberg, Mark           Jul-3       0.6      Analyze historical and projected customer shipping data

Waschitz, Seth            Jul-3       0.3      Review customer diligence responses from Debtors’ advisors
                      19-11608-mew     Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                     Main Document
                                                                 Pg 22 of 30



                                                                                                                                 Exhibit C
                                               HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                    Time Detail by Project Category
                                                   July 1, 2019 through July 31, 2019

Professional               Date        Hours     Time Description
Greenberg, Mark            Jul-8        1.3      Supervise development of Georgia plant closing report for UCC

Greenberg, Mark            Jul-8        0.5      Analyze Q2 2019 customer fill rates

Hall, Clifford             Jul-8        1.6      Analyze latest sales forecast and fill rate performance

Newman, Richard            Jul-8        0.6      Review Georgia plant financial performance prior to Committee presentation

Newman, Richard            Jul-8        0.5      Research factoring agreement and potential issues

Hall, Clifford             Jul-9        1.1      Analyze Q1 & Q2 fill rates

Levy, Spencer              Jul-9        0.8      Analyze historical financial and operating results

Skinner, Sean              Jul-9        2.8      Analyze historical financial statements

Hall, Clifford            Jul-16        1.2      Analyze historical customer operating data

Greenberg, Mark           Jul-22        0.9      Discussion with UCC member re: recent historical financial results

Greenberg, Mark           Jul-22        2.5      Analyze historical balance sheets and income statements

Levy, Spencer             Jul-22        2.6      Create summary presentation of year-to-date financial results

Newman, Richard           Jul-22        0.3      Update diligence list prior to call with Debtors’ advisors

Newman, Richard           Jul-22        0.7      Prepare financial data summary for UCC

Newman, Richard           Jul-22        0.3      Review SG&A without professional fees for 2018 and 2019

Waschitz, Seth            Jul-25        0.4      Correspond with A&M team re: additional diligence requests

Greenberg, Mark           Jul-28        2.9      Analyze historical order fill rates and key operating metrics

Waschitz, Seth            Jul-29        1.4      Review historical order fill rates

Greenberg, Mark           Jul-31        0.3      Update diligence request list

Newman, Richard           Jul-31        0.4      Review June 2019 gross margin by customer data

Newman, Richard           Jul-31        0.5      Research historical customer service levels

Subtotal                               29.0




Financing Matters (DIP, Exit, Other)
Newman, Richard            Jul-1        1.2      Review DIP and bid procedure issues resolved during the hearing

Waschitz, Seth             Jul-1        0.6      Review final and interim DIP orders in advance of DIP hearing

Sullivan, Michael          Jul-2        2.2      Review UCC DIP objection

Greenberg, Mark            Jul-9        0.3      Discussion with UCC counsel re: outstanding DIP issues

Newman, Richard            Jul-9        1.1      Review, edit and comment upon DIP objection

Waschitz, Seth             Jul-9        0.8      Review DIP term loan objection from PSZJ and provide comments
                      19-11608-mew      Doc 310     Filed 08/23/19 Entered 08/23/19 17:23:06                  Main Document
                                                                 Pg 23 of 30



                                                                                                                                                Exhibit C
                                               HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                    Time Detail by Project Category
                                                   July 1, 2019 through July 31, 2019

Professional              Date         Hours     Time Description
Waschitz, Seth           Jul-16          0.1     Review Wells Fargo response to final DIP order

Waschitz, Seth           Jul-16          0.1     Review UCC statement in support of final DIP order

Newman, Richard          Jul-22          0.8     Review final DIP credit agreement and associated budget

Skinner, Sean            Jul-28          0.9     Review exit term loan commitment letter / term sheet

Waschitz, Seth           Jul-29          0.3     Correspond with Debtors’ advisors re: ABL / DIP rate question from UCC member

Greenberg, Mark          Jul-31          0.2     Review DIP milestones

Greenberg, Mark          Jul-31          1.2     Analyze DIP loan provisions and interest rate calculations

Newman, Richard          Jul-31          0.4     Research all exit fees payable to DIP lenders and exit lenders

Subtotal                                10.2




General Correspondence with Debtor & Debtors' Professionals
Greenberg, Mark           Jul-1          1.3     Participate on call with Debtors' advisors to discuss customer status and diligence requests

Hall, Clifford            Jul-1          1.3     Participate on call with Debtors' advisors re: customer sales forecast and diligence items

Levy, Spencer             Jul-1          1.3     Participate on call with Debtors’ advisors re: sales forecast, customer status, and diligence requests

Greenberg, Mark           Jul-1          0.6     Prepare for call with Debtors to discuss customer issues

Waschitz, Seth            Jul-1          0.6     Participate on call with Debtors re: customer forecast update

Levy, Spencer            Jul-21          1.5     Prepare for discussion with Debtors’ advisors re: cash flow variance and business plan diligence

Greenberg, Mark          Jul-22          0.4     Participate on call with Debtors’ advisors to discuss financial and operating results

Levy, Spencer            Jul-22          0.4     Participate on call with the Debtors’ advisors re: business plan diligence requests and cash flow variance

Newman, Richard          Jul-22          0.4     Participate on call with Debtors’ advisors to discuss liquidity forecast v. actual and business plan requests

Waschitz, Seth           Jul-22          0.4     Participate on call with Debtors’ advisors re: cash flow update and diligence request update

Greenberg, Mark          Jul-29          0.4     Correspond with Debtors re: business plan review and buyer diligence

Subtotal                                 8.6




General Correspondence with UCC & UCC Counsel
Levy, Spencer             Jul-1          1.5     Participate on UCC call re: settlement, sales and customer forecast updates

Newman, Richard           Jul-1          1.5     Participate on call with UCC and PSZJ to discuss the Debtors' operations and sales forecast

Waschitz, Seth            Jul-1          1.5     Participate on call with UCC re: customer, operational, and settlement updates

Newman, Richard           Jul-1          0.6     Prepare for Committee call re: customer sale forecasts and cash variance

Greenberg, Mark           Jul-2          0.3     Correspond with UCC counsel re: settlement status and cash management reporting
                        19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                 Main Document
                                                                 Pg 24 of 30



                                                                                                                                              Exhibit C
                                               HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                    Time Detail by Project Category
                                                   July 1, 2019 through July 31, 2019

Professional               Date        Hours     Time Description
Greenberg, Mark            Jul-3        0.3      Correspond with UCC counsel re: Georgia plant closure and KERP

Waschitz, Seth             Jul-6        0.3      Review updated UCC settlement proposal chart and correspond with PSZJ

Greenberg, Mark            Jul-8        0.8      Prepare discussion points for Committee call re: sale process and business plan observations

Newman, Richard            Jul-8        0.3      Prepare plant level speaking points for upcoming UCC call

Greenberg, Mark            Jul-9        0.3      Participate on call with UCC counsel to address agenda for upcoming UCC call

Newman, Richard            Jul-9        0.3      Participate on call with PSZJ to discuss operations and discussions with lenders

Waschitz, Seth             Jul-9        0.3      Participate on call with PSZJ re: sale process and KERP updates and settlement discussions

Greenberg, Mark            Jul-9        1.1      Participate on UCC call to discuss operations, sale process, Georgia plant closure, and KERP

Levy, Spencer              Jul-9        1.1      Participate on UCC call re: operational update, KERP, and settlement discussions

Newman, Richard            Jul-9        1.1      Participate on call with UCC re: operations, KERP and sale

Waschitz, Seth             Jul-9        1.1      Participate on call with UCC re: sale process and KERP update, and settlement discussions

Waschitz, Seth            Jul-15        0.4      Correspond with PSZJ re: business plan and sale process

Hall, Clifford            Jul-16        0.9      Participate on call with UCC to discuss business plan and sale status

Newman, Richard           Jul-16        0.9      Participate on UCC call with UCC, PSZJ and A&M to discuss business plan and sale process

Waschitz, Seth            Jul-16        0.9      Participate on call with UCC re: business plan update and sale process update

Levy, Spencer             Jul-16        0.5      Participate on call with UCC counsel re: business plan and settlement

Newman, Richard           Jul-16        0.5      Attend call with PSZJ and A&M to discuss business plan and settlement

Waschitz, Seth            Jul-16        0.5      Participate on call with PSZJ re: business plan update and sale process update

Newman, Richard           Jul-16        0.3      Discussion with UCC counsel re: sales process and business plan

Newman, Richard           Jul-22        0.7      Discuss case status and next steps with UCC member

Greenberg, Mark           Jul-29        0.5      Correspond with UCC re: status of business plan and restructuring support agreement hearing

Greenberg, Mark           Jul-30        0.4      Correspond with UCC counsel re: fee applications

Subtotal                               18.9



Intercompany Claims
Greenberg, Mark            Jul-5        0.3      Analyze March 2019 periodic report for non-Debtor affiliates

Subtotal                                0.3




Miscellaneous Motions
Newman, Richard            Jul-5        0.6      Review plant closure motion and relevant Georgia plant data received from Debtors

Greenberg, Mark            Jul-8        0.4      Review UCC motion re: sharing of confidential and privileged information
                       19-11608-mew       Doc 310     Filed 08/23/19 Entered 08/23/19 17:23:06                Main Document
                                                                   Pg 25 of 30



                                                                                                                                              Exhibit C
                                                 HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                      Time Detail by Project Category
                                                     July 1, 2019 through July 31, 2019

Professional                Date         Hours     Time Description
Newman, Richard            Jul-9           0.1     Respond to UCC counsel's question re: plant closure motion

Skinner, Sean              Jul-9           0.9     Review second day hearing transcript

Subtotal                                   2.0




Plan of Reorganization / Disclosure Statement
Sullivan, Michael          Jul-7           0.4     Review global settlement proposal

Greenberg, Mark            Jul-8           0.3     Review settlement counterproposals

Greenberg, Mark            Jul-8           0.2     Review term lenders' settlement counterproposal

Newman, Richard            Jul-8           0.7     Review settlement proposals and counter offers

Greenberg, Mark            Jul-9           0.2     Review latest version of settlement proposal log

Sullivan, Michael          Jul-9           0.4     Review revised global settlement proposal

Waschitz, Seth            Jul-11           0.3     Review updated settlement proposal from PSZJ

Waschitz, Seth            Jul-11           0.7     Review liquidation analysis and financial projections exhibit to disclosure statement

Greenberg, Mark           Jul-12           0.6     Review settlement proposal from term loan lenders

Skinner, Sean             Jul-12           0.3     Review settlement proposal

Waschitz, Seth            Jul-12           0.5     Review business plan v. disclosure statement projections variance summary

Waschitz, Seth            Jul-12           0.8     Review final settlement term sheet

Skinner, Sean             Jul-16           0.1     Review settlement proposal

Waschitz, Seth            Jul-16           0.4     Review settlement waterfall analysis and provide comments

Waschitz, Seth            Jul-17           0.1     Review TopOcean objection to disclosure schedule

Newman, Richard           Jul-22           1.1     Review revised disclosure statement and support documents

Waschitz, Seth            Jul-23           0.2     Participate in internal discussion re: disclosure statement hearing and follow-up workstreams

Waschitz, Seth            Jul-23           1.7     Review amended disclosure statement

Skinner, Sean             Jul-24           1.4     Review disclosure statement and restructuring support agreement

Waschitz, Seth            Jul-24           0.7     Review first amended plan of reorganization

Waschitz, Seth            Jul-24           0.9     Review motion for entry of restructuring support agreement

Skinner, Sean             Jul-28           2.9     Review disclosure statement financial projections

Greenberg, Mark           Jul-31           2.6     Analyze Debtors' financial projections per disclosure statement

Subtotal                                  17.5
                    19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                   Main Document
                                                             Pg 26 of 30



                                                                                                                                       Exhibit C
                                           HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                Time Detail by Project Category
                                               July 1, 2019 through July 31, 2019

Professional           Date        Hours     Time Description

SOFAs & SOALs
Greenberg, Mark        Jul-9        1.8      Analyze SOFA/SOAL reports

Greenberg, Mark        Jul-9        0.6      Discuss SOFAs and SOALs with UCC counsel

Greenberg, Mark        Jul-9        1.6      Review and edit SOFA/SOAL report prior to distribution to UCC

Newman, Richard        Jul-9        1.2      Review schedules and statements presentation

Sullivan, Michael      Jul-9        2.2      Prepare SOFA/SOAL presentation

Greenberg, Mark       Jul-10        0.5      Finalize SOFA/SOAL summary report for UCC

Levy, Spencer         Jul-10        0.5      Review SOFA / SOAL presentation materials

Sullivan, Michael     Jul-10        0.3      Prepare SOFA/SOAL presentation

Subtotal                            8.7




Travel
Greenberg, Mark        Jul-1        0.9      Travel to / from second interim DIP hearing (billed at 1/2 time)

Waschitz, Seth         Jul-1        0.6      Travel to / from office to final ABL DIP hearing (billed at 1/2 time)

Greenberg, Mark       Jul-15        2.3      Travel to business plan meeting with Debtors' advisors (billed at 1/2 time)

Levy, Spencer         Jul-15        2.9      Travel to business plan diligence meeting with Debtors' advisors (billed at 1/2 time)

Newman, Richard       Jul-15        1.5      Travel to business plan diligence meeting with Debtors' advisors (billed at 1/2 time)

Greenberg, Mark       Jul-16        2.6      Travel from business plan diligence meeting (billed at 1/2 time)

Hall, Clifford        Jul-16        2.4      Travel to business plan diligence meeting (billed at 1/2 time)

Hall, Clifford        Jul-16        2.6      Travel from business plan diligence meeting (billed at 1/2 time)

Levy, Spencer         Jul-16        3.0      Travel from business plan diligence meeting (billed at 1/2 time)

Newman, Richard       Jul-16        1.5      Travel from business plan diligence meeting with Debtors' advisors (billed at 1/2 time)

Waschitz, Seth        Jul-17        0.3      Travel to final DIP hearing (billed at 1/2 time)

Waschitz, Seth        Jul-17        0.3      Travel from final DIP hearing (billed at 1/2 time)

Skinner, Sean         Jul-24        0.8      Travel to and from disclosure statement hearing (billed at 1/2 time)

Waschitz, Seth        Jul-24        0.4      Travel to disclosure statement hearing (billed at 1/2 time)

Waschitz, Seth        Jul-24        0.4      Travel from disclosure statement hearing (billed at 1/2 time)

Subtotal                           22.5
                  19-11608-mew   Doc 310      Filed 08/23/19 Entered 08/23/19 17:23:06                 Main Document
                                                           Pg 27 of 30



                                                                                                                       Exhibit C
                                         HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                              Time Detail by Project Category
                                             July 1, 2019 through July 31, 2019

 Professional        Date        Hours     Time Description

 Valuation
 Waschitz, Seth     Jul-16        0.8      Analyze updated liquidation analysis filed by the Debtors

 Subtotal                         0.8




Grand Total                      557.8
19-11608-mew     Doc 310    Filed 08/23/19 Entered 08/23/19 17:23:06   Main Document
                                         Pg 28 of 30

                                                                       Exhibit D
                        HOLLANDER SLEEP PRODUCTS, LLC, et al.
                             Expense Summary by Category
                            July 1, 2019 through July 31, 2019


     Expense Category                                                   Total ($)

     Airfare                                                               $2,929.12

     Lodging                                                                  429.40

     Meals                                                                    127.96

     Miscellaneous                                                            109.82

     Transportation                                                           881.65


                                                        Total             $4,477.95
                           19-11608-mew   Doc 310        Filed 08/23/19 Entered 08/23/19 17:23:06           Main Document
                                                                      Pg 29 of 30



                                                                                                                                            Exhibit E
                                                HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                       Expense Detail by Category
                                                    July 1, 2019 through July 31, 2019

 Category / Professional        Date      Expenses ($) Description


Airfare
Newman, Richard             Jul-12            $546.98 Airfare: Flight to attend business plan meeting with Debtors

Hall, Clifford              Jul-12             405.54 Airfare: Return flight from business plan meeting with Debtors

Newman, Richard             Jul-13             437.00 Airfare: Return flight to attend business plan meeting with Debtors

Levy, Spencer               Jul-13             134.50 Airfare: Return flight from business plan meeting with Debtors

Levy, Spencer               Jul-13             365.50 Airfare: Flight to attend business plan meeting with Debtors

Greenberg, Mark             Jul-15             526.31 Airfare: Flight to attend business plan meeting with Debtors

Greenberg, Mark             Jul-16             513.29 Airfare: Return flight from business plan meeting with Debtors

                                             $2,929.12

Lodging
Levy, Spencer               Jul-14            $170.63 Hotel: Attend business plan meeting with Debtors

Greenberg, Mark             Jul-15             258.77 Hotel: Attend business plan meeting with Debtors

                                              $429.40

Meals
Levy, Spencer               Jul-14             $20.00 Individual Meals: Dinner - attend business plan meeting with Debtors

Greenberg, Mark             Jul-15                5.25 Individual Meals: Lunch - attend business plan meeting with Debtors

Levy, Spencer               Jul-15                4.95 Individual Meals: Lunch - attend business plan meeting with Debtors

Greenberg, Mark             Jul-16                7.16 Individual Meals: Dinner after attending business plan meeting with Debtors

Levy, Spencer               Jul-16              15.99 Individual Meals: Dinner - after attending business plan meeting with Debtors

Hall, Clifford              Jul-16                9.78 Individual Meals: Dinner - after attending business plan meeting with Debtors

Hall, Clifford              Jul-16                5.57 Individual Meals: Lunch - attend business plan meeting with Debtors

Hall, Clifford              Jul-16                6.32 Individual Meals: Breakfast - attend business plan meeting with Debtors

Newman, Richard             Jul-17              52.94 Individual Meals: Dinner - after attending business plan meeting with Debtors

                                              $127.96

Miscellaneous
Greenberg, Mark             Jul-1              $18.11 Wireless usage charges

Newman, Richard             Jul-12              28.32 Wireless usage charges

Sullivan, Michael           Jul-12              16.91 Wireless usage charges

Hall, Clifford              Jul-12              11.48 Wireless usage charges

Newman, Richard             Jul-16              10.00 Internet/Online Fees: Wifi on flight to attend business plan meeting with Debtors

Newman, Richard             Jul-16              25.00 Internet/Online Fees: Wifi on return flight from business plan meeting with Debtors

                                              $109.82
                            19-11608-mew   Doc 310        Filed 08/23/19 Entered 08/23/19 17:23:06           Main Document
                                                                       Pg 30 of 30



                                                                                                                                                Exhibit E
                                                 HOLLANDER SLEEP PRODUCTS, LLC, et al.
                                                        Expense Detail by Category
                                                     July 1, 2019 through July 31, 2019

  Category / Professional        Date      Expenses ($) Description
 Transportation
 Greenberg, Mark             Jul-1               $5.50 Public Transport: Attend second interim DIP hearing - round trip subway

 Newman, Richard             Jul-15              15.12 Taxi: UBER - Train station to office to attend business plan meeting with Debtors

 Newman, Richard             Jul-15              32.41 Taxi: UBER - Home to train station to attend business plan meeting with Debtors

 Newman, Richard             Jul-15              12.77 Taxi: UBER Tip - Office to airport to attend business plan meeting with Debtors

 Newman, Richard             Jul-15                6.48 Taxi: UBER Tip - Home to train station to attend business plan meeting with Debtors

 Newman, Richard             Jul-15              63.86 Taxi: UBER - Office to airport to attend business plan meeting with Debtors

 Greenberg, Mark             Jul-15              45.43 Taxi: Taxi to airport to attend business plan meeting with Debtors

 Greenberg, Mark             Jul-15             138.60 Taxi: Taxi from airport to hotel to attend business plan meeting

 Levy, Spencer               Jul-15              45.83 Taxi: From office to airport to attend business plan meeting with Debtors

 Levy, Spencer               Jul-15              37.96 Taxi: From airport to hotel to attend business plan meeting with Debtors

 Newman, Richard             Jul-16              81.75 Taxi: UBER - Airport to hotel to attend business plan meeting with Debtors

 Newman, Richard             Jul-16              18.42 Taxi: UBER Tip - Airport to hotel to attend business plan meeting with Debtors

 Newman, Richard             Jul-16              16.35 Taxi: UBER - Hotel to Hollander corporate headquarters to attend business plan meeting with Debtors

 Greenberg, Mark             Jul-16              39.22 Taxi: Taxi from airport to home after attending business plan meeting

 Levy, Spencer               Jul-16              11.13 Taxi: From hotel to Hollander corporate headquarters to attend business plan meeting with Debtors

 Levy, Spencer               Jul-16              29.29 Taxi: From airport to home after attending business plan meeting with Debtors

 Hall, Clifford              Jul-16              39.00 Parking: Overnight parking to attend business plan meeting with Debtors

 Hall, Clifford              Jul-16              37.70 Personal Car Mileage: To attend business plan meeting with Debtors

 Hall, Clifford              Jul-16              14.50 Tolls/Road Charges: To / from airport to attend business plan meeting with Debtors

 Hall, Clifford              Jul-16              86.32 Car Rental: Rental car to attend business plan meeting with Debtors

 Newman, Richard             Jul-17              72.61 Taxi: UBER - Airport to home for business plan meeting with Debtors

 Newman, Richard             Jul-17              18.15 Taxi: UBER Tip - Airport to home for business plan meeting with Debtors

 Newman, Richard             Jul-17               3.00 Taxi: UBER Tip - Hotel to Hollander corporate headquarters to attend business plan meeting with
                                                       Debtors
 Levy, Spencer               Jul-31              10.25 Taxi: after working late at office

                                               $881.65



Grand Total                                   $4,477.95
